FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALI GHAHREMANI-NEJAD,                            No. 10-71184

               Petitioner,                       Agency No. A088-515-850

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Ali Ghahremani-Nejad, a native and citizen of Iran, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo questions of law. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Ghahremani-

Nejad failed to establish a reasonable possibility that he will be persecuted in Iran

on account of his political opinion. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (possibility of future persecution “too speculative to be credited as a

basis for fear of future persecution”). To the extent Ghahremani-Nejad contends

that the agency erred by failing to consider his country conditions evidence, he has

not overcome the presumption that the agency reviewed the record. See Larita-

Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000).

      Because Ghahremani-Nejad failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s determination that

Ghahremani-Nejad was not eligible for CAT relief because he did not establish that

he is “more likely than not to be tortured” if he returns to Iran. See 8 C.F.R.

§ 1208.16(c)(4); Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.


                                           2